DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claims 26-28, the phrase “wherein said cover member comprising inner surfaces that diverge relative to each other from a closest position near the pivoting axis” is unclear. It is unclear what “a closest position” near the pivoting axis is referring to. As currently claimed, the closest position near the pivoting axis, does not have to be in relation to the structural elements of the razor handle, which does not appear to be supported.
-Regarding claims 29-31 the language is unclear. It unclear as to the bounds of the terminology of “combination with the blade cartridge”. As currently claimed, claims 1, 23 and 24 do not positively recite a blade cartridge. However the claims appear to use the language of a blade cartridge as capable of use with the razor cartridge. As currently claimed, the language of “in combination with the blade cartridge” refers back to the previous claim language of a capability use. It is unclear if claims 1, 23 and 24 are to have a blade cartridge, or if the blade cartridge is a new structural element such as “a combination of the razor handle of claim 1/23/24 including a blade cartridge”.
	

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the razor handle of claims 1, 23 and 24 including:
“said cover member defining said narrow portion and said cover member adapted to extend through the blade cartridge unit such that said skin interfacing face is expose” of claim 1;
“wherein a blade cartridge unit is capable of being attached to said pivoting head, said cover member and said skin interfacing face are adapted to extend through the blade cartridge unit such that said skin interfacing face is exposed” of claim 23 and
“said cover member defining said narrow portion and said cover member adapted to extend through the blade cartridge unit such that said skin interfacing face is exposed” of claim 24.

A review of the closest prior art supports the above as explained in the following reference(s); Tucker (U.S. Patent No. 9,517,570) Clarke (U.S. Patent Pub. No. 2008/0307660)  and Broemse (U.S. Patent Pub. No. 2016/0375597).
- Tucker teaches a razor handle comprising a main body and a pivoting head (40, 50) pivotally coupled with the main body and being pivotable about a pivot axis (Col. 2, Lines 13-26), said pivoting head having a substantially trapezoidal prism shape (Figure 7) and comprising a base member (62, 64) and a cover member (84,86) that overlies said base member in a mating relationship (Figures 1 and 7); and wherein said cover member comprises a skin interfacing face (86) for delivering a skin benefit (Col. 4, Lines 37-41); and wherein said pivoting head comprises wide and narrow portions (top portion 62 and bottom portion 64), said wide portion being located nearer to said main body than said pivot axis and said narrow portion (Figure 7), and wherein a blade cartridge unit (22) is capable of being attached to said pivoting head (Examiner notes the blade unit to be capable of attachment to pivoting head frame 40) .
	Tucker does not provide of claim 1 the cover member that overlies said base member in a mating relationship and comprising an internal compartment.
Clarke teaches it is known in the art of shavers to incorporate a cover member (40) that overlies a base member (21, 55) the cover member that overlies said base member in a mating relationship and comprising an internal compartment capable of delivering a fluid (Paragraphs 0020-0021).

Tucker does not provide of claim 23 the cover member that overlies said base member in a mating relationship and comprising an internal compartment or the skin interfacing face delivering a skin benefit comprising a fluid which passes through a thickness of the cover member and exits via an opening which extends to and terminates at the skin interfacing face which contacts or is proximate to the user's skin
Clarke teaches it is known in the art of shavers to incorporate a cover member (40) that overlies a base member (21, 55) the cover member that overlies said base member in a mating relationship and comprising an internal compartment capable of delivering a fluid which passes through a thickness of the cover member and exits via an opening (55) which extends to and terminates at the skin interfacing face which contacts or is proximate to the user's skin (Figures 1-3 and Paragraphs 0020-0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Tucker to incorporate the teachings of Clarke to provide the base and cover member in a mating relationship with an internal compartment. In doing so, provides the base member with a manifold for delivering a fluid benefit (Paragraph 0021).

Tucker does not teach of claim 24 the base member and the cover member that overlies said base member in a mating relationship and comprising an internal compartment; wherein said cover member comprises a skin interfacing face at least partially defined by a heat delivery member for delivering a heat skin benefit
Broemse teaches it is known in the art of shavers to incorporate a razor handle with a main body (14)(Figure 1) and a pivoting head (12) pivotally coupled with the main body about a pivot axis said pivoting head having shape (Figure 1 and Paragraph 0013); and comprising a base member (18) and a cover member (32) that overlies said base member in a mating relationship and comprising an internal compartment (Figure 2) wherein said cover member comprises a skin interfacing face (30) at least partially defined by a heat delivery member (16) for delivering a heat skin benefit (Paragraphs 0016 and 0018).

Tucker nor Clarke or Broemse provides the specifics of the cover member defining the narrow portion or the cover member adapted to extend through the blade cartridge unit such that the skin interfacing face is exposed.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1, 23 and 24.
Claims 2-22 and 25 are allowed as they depend from an allowed claim.
Claims 26-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  11/29/2022Examiner, Art Unit 3724